DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The amendment filed 01/24/2022 is entered. However, upon further consideration, a new ground(s) of rejection is made in view of previously cited reference Muraoka et al. (US 2019/0223231 A1). Therefore, the Examiner provides a new Non-Final rejection.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 10 recites the limitation "the resources" in determining a target resource from the resources.  There is insufficient antecedent basis for this limitation in the claim. Particularly, claims 1 and 9 to which claim 10 is dependent on, do not recite the plural form of “resource”. 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1, 3, 9-11, 13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Muraoka et al. (US 2019/0223231 A1).

Regarding claim 1, Muraoka discloses A signal transmission method, comprising:
sending, by a first terminal, a first message to a network device (Fig. 4, [0059]: UE 1 (=first terminal) transmits sidelink UE information (=first message) to eNB 2 (=network device)), wherein the first message includes information identifying a transmission mode of the first terminal that the first terminal uses to transmit a signal ([0059]: the sidelink UE information contains discTxResourceReq IE (=information) that requests the eNB 2 to allocate radio resources for direct discovery (=transmission mode) so that UE 1 can transmit discovery messages (=signal). [0063]: discTxResourceReq includes discovery model information, such as a model A or model B, for direct discovery), and the first message includes information identifying a quantity of signals transmitted by using the transmission mode ([0059]: sidelink UE information contains discTxResourceReq IE (=information) indicating the number of separate discovery messages (=quantity of signals) the UE desires to transmit using direct discovery. [0063]: direct discovery includes model A and model B); 
receiving a second message sent by the network device (Fig. 4, [0061]: UE 1 receives RRC Connection Reconfiguration message (=second message) from eNB 2), wherein the second message includes information identifying a resource for the first terminal to transmit the signal ([0061]: RRC Connection Reconfiguration message contains s1-DiscConfig IE (=information) indicating radio resources allocated to UE 1 for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)); and
transmitting the signal on the resource ([0007]: UE uses allocated radio resources for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)).

Regarding claim 3, Muraoka discloses all features of claim 1 as outlined above. 
Muraoka further discloses wherein the transmission mode of the signal includes a manner of using a resource when the first terminal transmits the signal ([0063]: the direct discovery (=transmission mode) includes different discovery models (=manner), i.e., model A and model B. UE 1 includes discovery model information into the request for direct discovery. The model information triggers the eNB 2 to allocate different resources, i.e., model B requires radio resources for many-to-one D2D communication transmission (=manner of using a resource). [0059]: direct discovery is used to transmit discovery messages (=signal)).

Regarding claim 9, Muraoka discloses all features of claim 1 as outlined above. 
Muraoka further discloses wherein the transmitting of the signal on the resource comprises ([0007]: UE uses allocated radio resources for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)):
transmitting the signal based on the transmission mode identified in the first message ([0007]: UE uses allocated radio resources for direct discovery (=transmission mode). [0059]: direct discovery is used to transmit discovery messages (=signal). [0059]: the sidelink UE information (=first message) contains discTxResourceReq IE that requests the eNB 2 to allocate radio resources for direct discovery (=transmission mode) so that UE 1 can transmit discovery messages (=signal). [0063]: discTxResourceReq includes discovery model information, such as a model A or model B, for direct discovery); or
when the second message includes information identifying a transmission mode to be used for transmitting the signal ([0061]: RRC Connection Reconfiguration message (=second message) contains s1-DiscConfig IE (=information) including discTxResources field (=information) indicating radio resources for direct discovery (=transmission mode). [0059]: direct discovery is used to transmit discovery messages (=signal)), transmitting the signal based on the transmission mode identified in the second message ([0007]: UE uses allocated radio resources for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal). [0061]: RRC Connection Reconfiguration message (=second message) contains s1-DiscConfig IE indicating radio resources allocated to UE 1 for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)).

Regarding claim 10, Muraoka discloses all features of claim 9 as outlined above. 
Muraoka further discloses wherein
the transmitting of the signal based on the transmission mode indicated in the first message includes ([0007]: UE uses allocated radio resources for direct discovery (=transmission mode). [0059]: direct discovery is used to transmit discovery messages (=signal). [0059]: the sidelink UE information (=first message) contains discTxResourceReq IE that requests the eNB 2 to allocate radio resources for direct discovery (=transmission mode) so that UE 1 can transmit discovery messages (=signal). [0063]: discTxResourceReq includes discovery model information, such as a model A or model B, for direct discovery) determining a target resource from the resources based on the transmission mode identified in the first message and a third resource ([0014]-[0015]: UE determines a PSCCH resource (=target resource) according to SL grant containing resource for PSCCH (=third resource), wherein the resource for PSCCH indicates radio resources for PSCCH. The SL grant is transmitted by the eNB in a scheduled resource allocation for direct communication. [0010]: the scheduled resource allocation for direct discovery includes the UE requesting the eNB to allocate resources via RRC signaling. [0059]: UE requests the eNB to allocate radio resources for direct discovery (=transmission mode) identified in the sidelink UE information (=first message). [0007]: UE uses allocated radio resources for direct discovery (=transmission mode)), and transmitting the signal by using the target resource ([0007]: UE uses allocated radio resources for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal). [0015]: UE determines a PSCCH resource (=target resource). Note: under broadest reasonable interpretation, target resource, resources, and third resource may all be one and the same resource. Applicant may want to add clarity),
the transmitting of the signal based on the transmission mode identified in the second message includes ([0007]: UE uses allocated radio resources for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal). [0061]: RRC Connection Reconfiguration message (=second message) contains s1-DiscConfig IE indicating radio resources allocated to UE 1 for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)) determining a target resource from resources based on the transmission mode identified in the second message and a third resource ([0014]-[0015]: UE determines a PSCCH resource (=target resource) according to SL grant containing resource for PSCCH (=third resource), wherein the resource for PSCCH indicates radio resources for PSCCH. The SL grant is transmitted by the eNB in a scheduled resource allocation for direct communication. [0010]: the scheduled resource allocation for direct discovery includes the UE requesting the eNB to allocate resources via RRC signaling. [0061]: UE 1 receives RRC Connection Reconfiguration message (=second message) containing s1-DiscConfig IE indicating radio resources allocated to UE 1 for direct discovery (=transmission mode). [0007]: UE uses allocated radio resources for direct discovery (=transmission mode)), and transmitting the signal by using the target resource ([0007]: UE uses allocated radio resources for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal). [0015]: UE determines a PSCCH resource (=target resource). Note: under broadest reasonable interpretation, target resource, resources, and third resource may all be one and the same resource. Applicant may want to add clarity), and 
the third resource is determined by the first terminal, or is identified in the second message ([0014]-[0015]: the SL grant contains resource for PSCCH (=third resource). The SL grant is transmitted by the eNB in a scheduled resource allocation. [0010]: the scheduled resource allocation for direct discovery includes the UE requesting the eNB to allocate resources via RRC signaling. [0061]: UE 1 receives RRC Connection Reconfiguration message (=second message) containing s1-DiscConfig IE indicating radio resources allocated to UE 1 for direct discovery).
Regarding claim 11, Muraoka discloses A signal transmission method, comprising:
receiving, by a network device, a first message sent by a first terminal (Fig. 4, [0059]: UE 1 (=first terminal) transmits sidelink UE information (=first message) to eNB 2 (=network device)), wherein the first message includes information identifying a transmission mode of the first terminal that the first terminal uses to transmit a signal ([0059]: the sidelink UE information contains discTxResourceReq IE (=information) that requests the eNB 2 to allocate radio resources for direct discovery (=transmission mode) so that UE 1 can transmit discovery messages (=signal). [0063]: discTxResourceReq includes discovery model information, such as a model A or model B, for direct discovery), and the first message includes information identifying a quantity of signals transmitted by using the transmission mode ([0059]: sidelink UE information contains discTxResourceReq IE (=information) indicating the number of separate discovery messages (=quantity of signals) the UE desires to transmit using direct discovery. [0063]: direct discovery includes model A and model B); and
sending a second message to the first terminal (Fig. 4, [0061]: UE 1 receives RRC Connection Reconfiguration message (=second message) from eNB 2), wherein the second message includes information identifying a resource for the first terminal to transmit the signal ([0061]: RRC Connection Reconfiguration message contains s1-DiscConfig IE (=information) indicating radio resources allocated to UE 1 for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)).

Regarding claim 13, Muraoka discloses all features of claim 11 as outlined above. 
Muraoka further discloses wherein the transmission mode of the signal includes a manner of using a resource when the first terminal transmits the signal ([0063]: the direct discovery (=transmission mode) includes different discovery models (=manner), i.e., model A and model B. UE 1 includes discovery model information into the request for direct discovery. The model information triggers the eNB 2 to allocate different resources, i.e., model B requires radio resources for many-to-one D2D communication transmission (=manner of using a resource). [0059]: direct discovery is used to transmit discovery messages (=signal)).

Regarding claim 19, Muraoka discloses all features of claim 11 as outlined above. 
Muraoka further discloses wherein the second message further includes information identifying a transmission mode to be used for transmitting the signal ([0061]: RRC Connection Reconfiguration message (=second message) contains s1-DiscConfig IE (=information) including discTxResources field (=information) indicating radio resources for direct discovery (=transmission mode). [0059]: direct discovery is used to transmit discovery messages (=signal)).

Regarding claim 20, Muraoka discloses all features of claim 19 as outlined above. 
Muraoka further discloses wherein the second message further includes information identifying a third resource ([0061]: UE 1 receives RRC Connection Reconfiguration message (=second message) containing s1-DiscConfig IE (=information) indicating radio resources allocated to UE 1 for direct discovery. [0010]: a scheduled resource allocation for direct discovery includes the UE requesting the eNB to allocate resources via RRC signaling. [0014]-[0015]: the eNB transmits in the scheduled resource allocation a SL grant containing resource for PSCCH (=third resource)), the third resource and the transmission mode are used by the first terminal to determine a target resource from resources based on the transmission mode identified in the second message ([0014]-[0015]: UE determines a PSCCH resource (=target resource) according to SL grant containing resource for PSCCH (=third resource), wherein the resource for PSCCH indicates radio resources for PSCCH. The SL grant is transmitted by the eNB in a scheduled resource allocation for direct communication. [0010]: the scheduled resource allocation for direct discovery includes the UE requesting the eNB to allocate resources via RRC signaling. [0061]: UE 1 receives RRC Connection Reconfiguration message (=second message) containing s1-DiscConfig IE indicating radio resources allocated to UE 1 for direct discovery (=transmission mode). [0007]: UE uses allocated radio resources for direct discovery (=transmission mode)), and the target resource is used to transmit the signal ([0007]: UE uses allocated radio resources for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal). [0015]: UE determines a PSCCH resource (=target resource). Note: under broadest reasonable interpretation, target resource, resources, and third resource may all be one and the same resource. Applicant may want to add clarity).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US 2019/0223231 A1) in view of Seo et al. (US 2016/0198504 A1).

Regarding claim 4, Muraoka discloses all features of claim 3 as outlined above. 
Muraoka discloses the manner of using the resource ([0063]: model B requires radio resources for many-to-one D2D communication transmission (=manner of using a resource)).
Muraoka does not disclose, but Seo discloses wherein the manner of using the resource comprises:
a manner of transmitting a signal by using resources within different maximum frequency domain widths (Fig. 6, [0078]: dTUE can use different resource sets but prefers a specific resource set for D2D usage/communication (=manner of transmitting a signal), i.e., the resource sets (=resources) are 10 MHz divided into 5 PRB pair units (=different maximum frequency domain widths). [0062]: the PRB pair sets form a total frequency bandwidth (=resources within different maximum frequency domain widths) of being allocated and the dTUE can select a preferred PRB pair set for D2D operation (=signal). [0059]: PRB pair set may consist of 3 contiguous PRB pairs and each D2D pair may receive the PRB pair set and select a preferred PRB pair set. Note: the Examiner equates the different PRB pair sets to the “different maximum frequency domain widths” because the eNB predetermines these PRB pair sets from a total frequency bandwidth for the dTUE to use for D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model B requiring radio resources for many-to-one D2D communication transmission, as taught by Muraoka, to use different PRB pair sets but prefering one PRB pair set to perform D2D communication, as taught by Seo.
Doing so allows the base station to allocate a new resource for the D2D operation based on the preferred PRB pair set in advance (Seo: [0062]).

Regarding claim 6, Muraoka in view of Seo discloses all features of claim 4 as outlined above. 
Muraoka does not disclose, but Seo further discloses wherein the maximum frequency domain width comprises any one of one PRB, six PRBs, sidelink bandwidth and a frequency domain width of a resource pool ([0059]: PRB pair sets may consist of 3 contiguous PRB pairs (=six PRB). [0078]: 10 MHz is divided into 5 PRB pair units (=frequency domain width of a resource pool)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model B requiring radio resources for many-to-one D2D communication transmission, as taught by Muraoka, to be capable of using different PRB pair sets but may prefer one PRB pair set comprising of 3 contiguous PRB pairs or 5 PRB pair units, as taught by Seo.
Doing so allows the base station to allocate a new resource for the D2D operation based on the preferred PRB pair set in advance (Seo: [0062]) for each D2D pair of dTUE and dRUE (Seo: [0059]).

Regarding claim 14, Muraoka in view of Seo discloses all features of claim 13 as outlined above. 
Muraoka discloses the manner of using the resource ([0063]: model B requires radio resources for many-to-one D2D communication transmission (=manner of using a resource)).
Muraoka does not disclose, but Seo discloses wherein the manner of using the resource comprises:
a manner of transmitting the signal by using resources within different maximum frequency domain widths (Fig. 6, [0078]: dTUE can use different resource sets but prefers a specific resource set or D2D usage/communication (=manner of transmitting the signal), i.e., the resource sets (=resources) are 10 MHz divided into 5 PRB pair units (=different maximum frequency domain widths). [0062]: the PRB pair sets form a total frequency bandwidth (=resources within different maximum frequency domain widths) of being allocated and the dTUE can select a preferred PRB pair set for D2D operation (=signal). [0059]: PRB pair set may consist of 3 contiguous PRB pairs and each D2D pair may receive the PRB pair set and select a preferred PRB pair set. Note: the Examiner equates the different PRB pair sets to the “different maximum frequency domain widths” because the eNB predetermines these PRB pair sets from a total frequency bandwidth for the dTUE to use for D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model B requiring radio resources for many-to-one D2D communication transmission, as taught by Muraoka, to use different PRB pair sets but prefering one PRB pair set to perform D2D communication, as taught by Seo.
Doing so allows the base station to allocate a new resource for the D2D operation based on the preferred PRB pair set in advance (Seo: [0062]).

Regarding claim 16, Muraoka in view of Seo discloses all features of claim 14 as outlined above. 
Muraoka does not disclose, but Seo further discloses wherein the maximum frequency domain width comprises any one of one PRB, six PRBs, sidelink bandwidth or a frequency domain width of a resource pool ([0059]: PRB pair sets may consist of 3 contiguous PRB pairs (=six PRB). [0078]: 10 MHz is divided into 5 PRB pair units (=frequency domain width of a resource pool)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model B requiring radio resources for many-to-one D2D communication transmission, as taught by Muraoka, to be capable of using different PRB pair sets but may prefer one PRB pair set comprising of 3 contiguous PRB pairs or 5 PRB pair units, as taught by Seo.
Doing so allows the base station to allocate a new resource for the D2D operation based on the preferred PRB pair set in advance (Seo: [0062]) for each D2D pair of dTUE and dRUE (Seo: [0059]).

	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US 2019/0223231 A1) in view of Seo et al. (US 2016/0198504 A1) and Thang et al. (US 2013/0159546 A1).

Regarding claim 5, Muraoka in view of Seo discloses all features of claim 4 as outlined above. 
Muraoka in view of Seo does not disclose, but Thang discloses wherein the first message further includes information identifying the maximum frequency domain widths ([0092], table 1: terminal 110 transmits a transmission request message including several specific attributes, such as capability and preferences of the terminal, i.e., maxBand indicating maximum bandwidth of a network resource acceptable by the terminal in Mpbs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program UE 1 when transmitting the sidelink UE information, as taught by Muraoka, to include a maxBand indicating maximum bandwidth of a network resource in Mpbs, as taught by Thang.
Doing so enables the receiver of the request message to verify capabilities and preferences of the terminal (Thang: [0096]).

Regarding claim 15, Muraoka in view of Seo discloses all features of claim 14 as outlined above. 
Muraoka in view of Seo does not disclose, but Thang discloses wherein the first message further includes information identifying the maximum frequency domain widths ([0092], table 1: terminal 110 transmits a transmission request message including several specific attributes, such as capability and preferences of the terminal, i.e., maxBand indicating maximum bandwidth of a network resource acceptable by the terminal in Mpbs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program UE 1 when transmitting the sidelink UE information, as taught by Muraoka, to include a maxBand indicating maximum bandwidth of a network resource in Mpbs, as taught by Thang.
Doing so enables the receiver of the request message to verify capabilities and preferences of the terminal (Thang: [0096]).

	Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US 2019/0223231 A1) in view of Duengen et al. (US 2020/0178268 A1) (support can be found in DE 10 2017 212 244.7 filed 07/18/2017).

Regarding claim 7, Muraoka discloses all features of claim 3 as outlined above. 
Muraoka further discloses wherein the manner of using the resource ([0063]: model B requires radio resources for many-to-one D2D communication transmission (=manner of using a resource)) comprises at least one of the following manners:
a manner of transmitting the signal a plurality of times on different frequency domain resources, wherein a frequency domain width of the frequency domain resource is a maximum frequency domain width supported when a second terminal used to receive the signal receives a sidelink signal; or
a manner of transmitting the signal by using a first resource ([0014]-[0015]: UE determines a PSCCH resource (=first resource) for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)).
Muraoka does not disclose, but Duengen discloses wherein the first resource is determined by the first terminal based on a second resource occupied by a sidelink signal that is received by the first terminal (Fig. 1: UE1 and UE2 (=first terminal) communicate via sidelink channel 1 (SC1). Fig. 6, [0045]-[0046]: in SC1, UE1 is using subcarrier 1 (sub1) (=second resource occupied) for sidelink data transmission to UE2 (=sidelink signal that is received by the first terminal) in block 608. Therefore, UE2 determines to use subcarrier 3 (sub3) (=first resource) to transmit sidelink data (=signal) in block 610).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program UE 1 when determining PSCCH resource, as taught by Muraoka, to determine a free subcarrier for data transmission based on a currently used subcarrier used for data reception, as taught by Duengen.
Doing so increases the likelihood of data transmission for UE2 (Duengen: [0047]).

Regarding claim 17, Muraoka discloses all features of claim 13 as outlined above. 
Muraoka further discloses wherein the manner of using a resource ([0063]: model B requires radio resources for many-to-one D2D communication transmission (=manner of using a resource)) comprises at least one of the following manners:
a manner of transmitting the signal a plurality of times on different frequency domain resources, wherein a frequency domain width of the frequency domain resource is a maximum frequency domain width supported when a second terminal used to receive the signal receives a sidelink signal; or
a manner of transmitting the signal by using a first resource ([0014]-[0015]: UE determines a PSCCH resource (=first resource) for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)). 
Liu in view of Ohtsuji does not disclose, but Duengen discloses wherein the first resource is determined by the first terminal based on a second resource occupied by a sidelink signal that is received by the first terminal (Fig. 1: UE1 and UE2 (=first terminal) communicate via sidelink channel 1 (SC1). Fig. 6, [0045]-[0046]: in SC1, UE1 is using subcarrier 1 (sub1) (=second resource occupied) for sidelink data transmission to UE2 (=sidelink signal that is received by the first terminal) in block 608. Therefore, UE2 determines to use subcarrier 3 (sub3) (=first resource) to transmit sidelink data (=signal) in block 610).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program UE 1 when determining PSCCH resource, as taught by Muraoka, to determine a free subcarrier for data transmission based on a currently used subcarrier used for data reception, as taught by Duengen.
Doing so increases the likelihood of data transmission for UE2 (Duengen: [0047]).

	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US 2019/0223231 A1) in view of Duengen et al. (US 2020/0178268 A1) (support can be found in DE 10 2017 212 244.7 filed 07/18/2017) and Liu et al. (US 2015/0327314 A1).

Regarding claim 8, Muraoka in view Duengen discloses all features of claim 7 as outlined above. 
Muraoka discloses wherein when the manner of using the resource comprises the manner of transmitting the signal by using the first resource ([0063]: model B requires radio resources for many-to-one D2D communication transmission (=manner of using a resource). [0014]-[0015]: UE determines a PSCCH resource (=first resource) for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)).
Muraoka in view of Duengen does not disclose, but Liu discloses the first message further includes information identifying the first resource or the second resource ([0004]: D2D UE can request a specific radio resource. Fig. 1, [0039]: request message 104 (=first message) requests a D2D resource, i.e., a first transmission mode resource (=first resource)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program UE 1 when transmitting the sidelink UE information, as taught by Muraoka, to specifically request a D2D resource, i.e., a first transmission mode resource, as taught by Liu.
Doing so allows the UE to be scheduled with the specific requested D2D resource to perform D2D data transmission (Liu: [0039]).

Regarding claim 18, Muraoka in view Duengen discloses all features of claim 17 as outlined above. 
Muraoka discloses wherein when the manner of using the resource comprises the manner of transmitting the signal by using the first resource ([0063]: model B requires radio resources for many-to-one D2D communication transmission (=manner of using a resource). [0014]-[0015]: UE determines a PSCCH resource (=first resource) for direct discovery. [0059]: direct discovery is used to transmit discovery messages (=signal)).
Muraoka in view of Duengen does not disclose, but Liu discloses the first message further includes information identifying the first resource or the second resource ([0004]: D2D UE can request a specific radio resource. Fig. 1, [0039]: request message 104 (=first message) requests a D2D resource, i.e., a first transmission mode resource (=first resource)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program UE 1 when transmitting the sidelink UE information, as taught by Muraoka, to specifically request a D2D resource, i.e., a first transmission mode resource, as taught by Liu.
Doing so allows the UE to be scheduled with the specific requested D2D resource to perform D2D data transmission (Liu: [0039]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THE HY NGUYEN/              Examiner, Art Unit 2478